DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently amended) A propeller fan, comprising: 
a shaft portion disposed on a rotation axis of the propeller fan; and 
a blade disposed on an outer peripheral side of the shaft portion, and including a leading edge and a trailing edge, 
wherein the blade includes a negative pressure surface in which a plurality of recesses are formed, and the plurality of recesses include a first recess and a second recess disposed nearer [[on]] the trailing edge of the blade than the first recess, 
wherein the first recess has a depth larger than a depth of the second recess, 
wherein at least one of the plurality of recesses has, in a cross section taken in the circumferential direction, a first opening end on the leading edge side and a second opening end on the trailing edge side, and 
wherein the first opening end has a radius of curvature smaller than a radius of curvature of the second opening end.
Authorization for this examiner’s amendment was given in an interview with Emily Senn on 4/28/2022.
Allowable Subject Matter
Claims 1-3, 5-6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants arguments from page 7-12 on 9/9/2021 with regards to the combination between Fordebacher and Kojami were persuasive. The applicant argues that the flow of a mechanical heart vane or blood of Fordebacher is different from resin flow of Kojima. Therefore, the combination to modify the radius of curvatures into the ribs would not work and the motivation is not there. The allowable subject matter consist of "a first opening end on the leading edge side and a second opening end on the trailing edge side, and wherein the first opening end has a radius of curvature smaller than a radius of curvature of the second opening end." The prior art does not disclose the ribs that form the recesses having a curvature to influence the flow along the surface to improve the efficiency of the fan such how applicant does.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745